TilsoN, Judge:
'These three appeals have been submitted for decision upon a stipulation to the effect that the merchandise herein and that in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same; that the issue in both cases is the same; that the appraised value less certain additions made by the importer represents the proper export value and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel covered by said appeals to be the value-found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be-rendered accordingly.